Herbert R. Brown, J.,
concurring. I believe that the majority gives insufficient stress to the fact that the defendant being sentenced to death in this case was only nineteen years old at the time of the murder. Ordinarily such a youthful age would be accorded great weight in mitigation. Execution of a teenager ought not be allowed without painstaking attention to the age factor. However, the evidence in this record demonstrates that Byrd’s chronological age of nineteen does not accurately reflect his maturity.